DETAILED ACTION

Claims 1-20 are allowed over the prior art of the record.

Reasons for Allowance
Rofougaran, (U.S. Publication Number 20100265189), represents the best art of the record.  However, in view of the amendment filed on 7/11/22, it fails to teach or suggest all the limitations of independent claims 1, 17, 19.
	Regarding claim 1, Rofougaran  teaches a  touch screen includes a display layer for displaying information, with an inductor grid includes a plurality of inductive sensels arranged in an array (see paragraph 0052), comprising rows and columns (see figure 4), each of the sensels comprising a drive coil and a sense coil (see figures 7-8).  By activating the drive coils of the sensels in one of the columns and the sense coils of the sensels in one of the rows, the sensel at an intersection is selected and an output of the selected sensel is measured by the circuitry.
	However, Regarding claim 1, Rofougaran fails to tech  that the windings of both the drive coil and the sense coil of each sensel are wound in the same direction and attach to a first side of a substrate; the drive coils of the sensels.  And regarding claims 17 and 18, Rofougaran fails to show a plurality of electrically conductive targets, such that each target covers a portion of each of the sensels of one of a many groups in the absence of applied external force. Rofougaran also fails to show an elastomer disposed between the targets and the sensels. 
	Therefore, the best prior art of the record neither teach nor fairly suggest the particulars of the apparatus or the tactile sensor, and related method as presented in the independent claims 1, 17 and 19.  Major emphasis is being placed upon the provision of the specific windings of the coil, or the specific of the covering conductive target, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, July 29, 2022